Case 3:20-cv-00392-MMH-JRK Document 24 Filed 09/30/20 Page 1 of 3 PageID 471




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

   PATH WIRELESS, LLC,

                 Plaintiff,

   v.                                                        Case No. 3:20-cv-392-J-34JRK

   NOKIA OF AMERICA CORP.,

          Defendant.
   __________________________

                                            ORDER

          THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 23;

   Report) entered by the Honorable James R. Klindt, United States Magistrate Judge, on

   September 1, 2020. In the Report, Judge Klindt recommends that Defendant’s Motion to

   Compel Arbitration and to Stay Case (Dkt. No. 9) be granted; that the parties be ordered

   to submit Plaintiff’s claims to arbitration; that this case be stayed; and that the parties be

   directed to file joint status reports. See Report at 12. To date, no objections to the Report

   have been filed, and the time for doing so has passed.

          The Court “may accept, reject, or modify, in whole or in part, the findings or

   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

   objections to findings of facts are filed, the district court is not required to conduct a de

   novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

   1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal

   conclusions de novo. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

   United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May

   14, 2007).
Case 3:20-cv-00392-MMH-JRK Document 24 Filed 09/30/20 Page 2 of 3 PageID 472




         Upon independent review of the file and for the reasons stated in the Magistrate

   Judge’s Report, the Court will accept and adopt the legal and factual conclusions

   recommended by the Magistrate Judge. Accordingly, it is hereby

         ORDERED:

         1. The Report and Recommendation (Dkt. No. 23) is ADOPTED as the opinion of

            the Court.

         2. Defendant’s Motion to Compel Arbitration and to Stay Case (Dkt. No. 9) is

            GRANTED.

         3. The parties are directed to submit Plaintiff’s claims to arbitration in accordance

            with the Frame Agreement.

         4. This case is STAYED pending either a determination by the arbitrator that the

            claims should not be arbitrated pursuant to the Frame Agreement, or pending

            completion of substantive arbitration proceedings, whichever occurs first.

         5. The Clerk of the Court is directed to administratively close this case pending

            further Order of the Court.

         6. The parties are DIRECTED to file a joint status report upon the conclusion of the

            arbitration. If the arbitration is not completed within 120 days from the date of

            this Order, then the parties shall file a joint status report at that time and every

            120 days thereafter until the arbitration proceedings are completed.

         DONE AND ORDERED at Jacksonville, Florida, this 30th day of September, 2020.




                                                2
Case 3:20-cv-00392-MMH-JRK Document 24 Filed 09/30/20 Page 3 of 3 PageID 473




   ja

   Copies to:

   Counsel of Record




                                         3
